DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the ground(s) that searching independent claims 8 and 22 would not be undue burden. This is not found persuasive because searching all of the claims would require searching in numerous different classes and subclasses, as well as a different searching focus depending on whether the product or processes are being searched (for example searching for NA delivered via a liposome or an intracranial pump).  Thus, the search would pose an undue burden on the Office.
        The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019. 04/21/2020, 03/29/2021 and 10/14/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1-7 are drawn to method of inhibiting the expansion of a repeated DNA sequence in a cell, comprising, contacting the cell with naphthyridine-azaquinolone (NA) in vivo, but the claims does not set forth any steps, involved in the method, and therefore, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a method without any active, positive steps delimiting how this use is actually practiced. See for example Exparte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products', Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).
Claim 7 is vague and indefinite because it is unclear what is meant by “NA is modified NA,” because said term is not defined in the specification. An ordinary skilled artisan . would not be apprised of the metes and bounds of the term “NA is modified NA” and would not be able to ascertain its meaning based on Applicants’ disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grefory Philip (WO 2011/016840) in view of Jinxing Li et al. (Chem Asian J, 2016).
Philip discloses methods and compositions for modulating expression of a gene (Huntingon disease) comprising a  trinucleotide repeat so as to treat trinucleotide repeat disorders (abstract). The disorders involve the localized expansion of unstable repeats of sets of three nucleotides and can result in loss of function of the gene. Repeats located within the coding regions typically involve either a repeated glutamine encoding triplet (CAG) or an alanine encoding triplet (CGA) (0011).  In one embodiment, engineered zinc finger proteins (ZFP) are provided which modulate expression of a HD allele (0012). In certain embodiments, nucleic acids encoding ZFPs are administered conventionally for in vivo or ex vivo gene therapy (0123). Additional disclosure includes that compositions and methods can be used for any application in which it is desired to modulate genes 
Philip fails to specifically disclose contacting the cell with naphthyridine-azaquinolone for inhibiting the expansion of a repeat DNA sequence. 
Jinxing Li teaches that naphthyridine-azaquinolone (NA) is the first discovered molecule that binds to the CAG/CAG motif produced in the hairpin secondary structure of the CAG repeat DNA sequence. The NA-bound structure on the CAG/CAG motif was determined by NMT spectroscopy (abstract). Additionally, in order to investigate and improve NA-binding to the CAG repeat DNA and RNA, Jlinxing Li conducted systematic structure-binding studies of NA to CAG repeats by employing five NA derivatives. 
NOTE: With respect to contacting step with required amount of NA that is dependent on the number of repeats with the DNA sequence would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the contact steps.	Those of ordinary skill in the art can readily optimize determining the number of repeats within the repeat DNA sequence and contacting with an amount of NA  regimens as determined by good medical practice and the clinical condition of the individual patient. Dosages can be administered once, twice, or more time per day to achieve the inhibition of a repeat DNA sequence. Once the proper dosage is determined, it can be easily maintained over time as required. Administration is repeated as necessary, as determined by one skilled in the art. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skilled artisan in the pharmaceutical sciences, involving 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose naphthyridine-azaquinolone (NA) as taught by Jlinxing Li as binds to the CAG/CAG motif produced in the hairpin secondary structure of the CAG repeat DNA sequence to be incorporated into the composition of Philip. A person of ordinary skill in the art would have been motivated to do so because  Jlinxing Li teaches that the linker structure in NA was suitable for the binding to CAG DNA and RNA, and that the expansion of trinucleotide (TNR) sequences in the human genome is known as causative of more than 40 hereditary neurological disorders. Further as evidenced by Nakatani et al. that naphtyridine-azaquinolone (NA) a small-molecule ligand that selectively bound to CAG repeats could provide an important probe for determining repeat length and an important tool for investigating the in vivo repeat extension mechanism and also can be used as a diagnostic tool for determining repeat length (abstract). Thus, in view of the teachings of Philip, Jlinxing Li and Nakatani, there would have been a reasonable expectation that a composition comprising naphthyridine-azaquinolone (NA) could be successfully used in a method for inhibiting the expansion of a repeat DNA sequence in a cell.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.